Citation Nr: 1539815	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pes planus prior to July 31, 2014, and in excess of 30 percent thereafter.
 
2.  Entitlement to an initial evaluation in excess of 60 percent for asthma.
 
3.  Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to October 1981 and from June 1988 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded a videoconference hearing in July 2014 before the undersigned Veterans Law Judge (VLJ).  She was also afforded a hearing before RO personnel in January 2010.  Transcripts of these proceedings are of record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In October 2014, the Board remanded the Veteran's claims.  Thereafter, in a March 2015 rating decision, the Appeals Management Center (AMC) awarded the Veteran a 30 percent disability rating for her bilateral pes planus effective July 31, 2015.  Because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In this regard, in a March 2015 supplemental statement of the case (SSOC), the AMC denied the Veteran a disability rating in excess of 30 percent for the bilateral pes planus, continued the denial of a disability rating in excess of 60 percent for asthma, and continued the denial of the Veteran's claim of entitlement to service connection for sleep apnea.
The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that following the issuance of the most recent supplemental statement of the case (SSOC) in March 2015, medical evidence was associated with the claims folder.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  Although a waiver of this evidence was not associated with these records, the medical evidence that was associated with the claims folder is duplicative of medical evidence that was already associated with the claims folder.  Accordingly, the Board finds that the Veteran is not prejudiced thereby in the adjudication of these claims.

The Board notes that in July 2012 the Veteran requested reconsideration of an April 2012 rating decision denying service connection for sinus tachycardia, but that this matter has not been adjudicated by the agency of original jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to July 31, 2014, the Veteran's bilateral pes planus did not show objective evidence of moderate deformity with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and/or pain on manipulation and use of the feet, bilateral or unilateral.  

2.  For the period since July 31, 2014, the Veteran's bilateral pes planus does not show pronounced disability with extreme tenderness, marked pronation, and/or marked inward displacement or severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.

3.  For the entire period on appeal, the Veteran's asthma has manifested by subjective complaints of chest tightness and coughing, and objective measurements of forced expiratory volume in one second (FEV-1) of no less than 74 percent and FEV-1 / forced vital capacity (FVC) of no less than 92 percent.  
4.  The evidence does not show that the Veteran's asthma manifests in FEV-1 measurements of 55 percent or less of predicted value, or FEV-1 / FVC of 55 percent or less; or at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; or one asthma attack per week with episodes of respiratory failure.


CONCLUSIONS OF LAW

1.  Prior to July 31, 2014, the criteria for an initial compensable disability rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

2.  From July 31, 2014, the criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

3.  The criteria for an initial evaluation in excess of 60 percent for asthma have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.41, 4.96, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to initial disability ratings for bilateral pes planus and asthma.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

Stegall concerns

As alluded to above, in October 2014, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment records as well as provide the Veteran with VA examinations for her bilateral pes planus and asthma.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding medical treatment records were obtained and associated with the Veteran's claims folder.  Also, the Veteran was provided VA examinations in March 2015 for her bilateral pes planus and asthma.  The Veteran's claims were readjudicated via the March 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's bilateral pes planus and asthma claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act Of 2000

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The Board notes that the claims for initial increased disability ratings for bilateral pes planus and asthma are downstream issues from a rating decision dated September 2008, which initially established service connection for these disabilities and assigned the initial ratings and its effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for an initial increased disability ratings for bilateral pes planus and asthma, such noncompliance is deemed to be non-prejudicial to these specific claims.

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims.  There is no reasonable possibility that further assistance would aid in substantiating these claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of her increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's bilateral pes planus and asthma, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to symptoms associated with the Veteran's bilateral pes planus and asthma.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the criteria necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, the Veteran was afforded VA examinations in April 2008 and March 2015.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's bilateral pes planus and asthma under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

The Board observes that the VA examiner who examined the Veteran in April 2008 did not specifically note whether the Veteran's claims folder was available and reviewed.  In any event, the absence of the claims folder did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include her complaints of symptoms associated with her pes planus and asthma.  Examinations were then performed that addressed all the relevant rating criteria.  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to increased disability ratings for bilateral pes planus and asthma.

Higher evaluation for bilateral pes planus

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.

The Veteran's bilateral pes planus is rated as noncompensable prior to July 31, 2014 and 30 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot).  The Veteran alleges her bilateral pes planus is more severe than currently rated.  

Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  As an initial matter, neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2015).

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  

In regard to the applicability of Diagnostic Code 5284, the Board notes that, as will be discussed below, the medical evidence documents bunions on the Veteran's feet.  However, the Board finds that neither a higher nor separate rating is available to the Veteran under Diagnostic Code 5284.  Specifically, as will be discussed below, the competent and probative evidence prior to July 31, 2014 indicates that the Veteran's bilateral foot symptomatology is mild.  Therefore, a 10 percent rating for moderate severity is not warranted.  Further, from July 31, 2014 (during which period the Veteran is in receipt of a 30 percent disability rating), although a 40 percent rating with actual loss of use of the foot may be assigned, there is no loss of use of either foot shown here.  

Additionally, the Board finds that Diagnostic Code 5284 is not the most appropriate code to apply in the Veteran's case because it is a very general, catch-all provision which is intended to cover a variety of foot disabilities; whereas Diagnostic Code 5276 expressly contemplates the exact anatomical location (bilateral feet), symptomatology (tenderness and pain), and functions that are affected (pain on manipulation) by pes planus.  In this regard, the Board notes that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, No. 14-0929 (June 25, 2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  Also, VA's General Counsel (GC) precedential opinion advises that Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982); C. DeLee, Fractures and dislocations of the foot, in 2 Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  While the injuries listed in the GC Opinion do not expressly include bunions, there is nothing in the criteria of Diagnostic Code 5284 that precludes consideration of these disorders.  Nevertheless, the Board reasons that the Veteran's symptoms associated therewith, standing alone, do not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5276.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284.  Lastly, the Board finds that to rate the Veteran's bunions separate from her bilateral pes planus would amount to pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The symptoms associated with the Veteran's bilateral foot disorder are not separate and distinct manifestations ratable under different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Accordingly, the Board finds that Diagnostic Code 5276 is the most appropriate Diagnostic Code for evaluation of the Veteran's bilateral pes planus.

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

The Veteran was afforded a VA examination in March 2008.  She complained of pes planus that was not due to injury or trauma.  At rest and while standing and walking, she had no pain, weakness, swelling, or fatigue.  She did not require assistive devices for ambulation.  She also reported that she did not experience any functional impairment from the pes planus.  

Upon examination, the VA examiner documented normal posture and gait.  Examination of the feet did not reveal any signs of unusual shoe wear pattern, callosities, or breakdown.  There were no findings of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.  There was no active motion in the metarsophalangeal joint of the right or left great toe.  Moreover, there was no valgus, forefoot/midfoot malalignment, deformity, tenderness to palpation, malalignment of the Achilles, pes cavus, hammer toes, Morton's Metarsalgia, hallux valgus, hallux rigidus, or limitation with standing or walking.  The Veteran did not require any type of support with her shoes such as orthopedic shoes, corrective shoes, arch supports, foot supports, build-up of the shoes, or shoe inserts.  An X-ray report was within normal limits.  The examiner diagnosed the Veteran with bilateral pes planus.

The Board notes that a VA treatment record dated April 2010 documented treatment for foot pain.  The examining podiatrist noted bunions on the right and left foot as well as abnormal pronation.  A VA treatment record dated May 2013 documents the Veteran's treatment for bilateral foot pain and bunions.  However, she reported that she was "relatively asymptomatic," although the pain was aggravated by wearing tight shoes, weightbearing, and prolonged standing and walking.  Examination revealed fallen arches, excessive pronation, bunions, and pes planus, although there were no findings of swelling, erythema, or abnormal warmth.  

The Veteran was provided another VA examination in March 2015.  She reported foot pain, swelling, and developments of bunions and calluses which cause pain.  She also noted flare-ups manifested by episodes of swelling that caused her to have pain wearing shoes that lasted all day and occurred 2 to 3 times a week.  Further, she reported functional impairment in that when she has swelling, wearing shoes is painful and she does her best to take them off in whatever situation she is in.  She used arch supports and orthotics on both feet.  She reported pain and swelling from prolonged walking or standing during the day.  She did not use any assistive devices as a normal mode of locomotion.  

Upon examination, on both feet, she did not have extreme tenderness of the plantar surface, marked deformity, marked pronation, lower extremity deformity other than pes planus, "inward" bowing of the Achilles tendon, marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot, metatarsalgia, or Morton's neuroma.  However, she had decreased longitudinal arch height of both feet and weight-bearing line fall over or medial to the great toe.  The examiner documented no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time or any other functional loss during a flare-up.      

The Veteran also reported symptoms associated with her bilateral pes planus at the July 2014 Board hearing and the January 2010 informal conference before RO personnel.  At the January 2010 informal conference, she noted that she needed new inserts but did not require a VA examination at that time.  At the July 2014 Board hearing, she testified that she has pain in her toes and on the bottom of her feet as well as bunions, and she does not wear shoes in her house.

After consideration of all of the evidence of record, the Board acknowledges the Veteran's report of pain associated with her bilateral pes planus.  However, the Board finds that prior to July 31, 2014, a compensable disability rating for the Veteran's bilateral pes planus is not warranted.  In this regard, the competent and probative evidence during this period does not demonstrate moderate severity, to include weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  Pertinently, the April 2008 VA examination documented the absence of these symptoms.  Further, although the Veteran later evidenced fallen arches, excessive pronation, and bunions, she did not evidence weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation of either foot.  Indeed, the Veteran reported at that time that she was "relatively asymptomatic."  As such, the Veteran's symptoms during this period are congruent with a mild symptomatology.  Therefore, an increased disability rating is not warranted.

The Board further finds that from July 31, 2014, a disability rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus.  Specifically, the competent and probative evidence during this period does not demonstrate pronounced symptomatology, in particular marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Crucially, the July 2014 VA examiner specifically noted the absence of marked pronation as well as severe spasm of the Achilles tendon on manipulation of either foot.  Also, there was not weakness that significantly limited functional ability, to include during a flare-up.  There is no competent and probative evidence contrary to the July 2014 VA examination report.  Moreover, there is no indication that the Veteran's bilateral pes planus was not improved by orthopedic shoes or appliances. 
Given the lack of the other symptoms contemplated at this level, the Veteran's disability picture does not more nearly approximate the higher 50 percent rating from July 31, 2014 under Diagnostic Code 5276.

The Board also notes that as Diagnostic Code 5276 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Accordingly, the Board finds that the Veteran is not entitled to a compensable disability rating prior to July 31, 2014, or a disability rating in excess of 30 percent thereafter for bilateral pes planus.

Higher evaluation for asthma

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's asthma is rated as 60 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602 (asthma, bronchial).

Bronchial asthma is evaluated under the following rating criteria:

FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications (100 percent);

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids (60 percent);

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or bronchodilator therapy, or; inhalational anti-inflammatory medication (30 percent);

38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

Post-bronchodilator studies are required when PFT is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFT are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2015).  When evaluating a restrictive lung disability based on PFT, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2015).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7) (2015).

The Veteran was provided a VA examination in March 2008.  She complained of monthly asthmatic attacks and required antibiotics as she contracted infections due to the asthma.  The infections did not require bed rest or treatment by a physician.  The asthma did not affect her body weight.  She did not have loss of appetite, hemoptysis, cough with purulent sputum, daily cough with blood-tinged sputum, orthopnea, or shortness of breath.  She had no episodes of respiratory failure requiring respiration assistance from a machine.  She used Advair 2 times a day, Albuterol daily, and Singulair daily.  She did not require the usage of outpatient oxygen therapy.

Upon examination, the VA examiner reported that the Veteran's breath sounds were symmetric and expiratory phase was within normal limits.  There were no rhonchi or rales.  A chest X-ray result was within normal limits.  PFT results showed FVC (post bronchodilator) of 86 and FEV-1 (post bronchodilator) of 74.  The examiner noted that FEV-1 / FVC was not applicable.  The examiner also noted that the Veteran provided a good effort, and there was no discrepancy between the PFT findings and the clinical examination.  The examiner diagnosed the Veteran with asthma.

The Board notes that private treatment records document the Veteran's use of inhaler therapy for her asthma.  

The Veteran testified at the July 2014 Board hearing that she has chest tightness and coughing at night and uses her inhaler regularly.  She further testified that she has missed work over the years due to the asthma.  Also, during a January 2010 informal conference before RO personnel, she reported that she uses prednisone, a corticosteroid, at least once a year, usually in the fall and spring for better control of her asthma attacks.    

The Veteran was afforded another VA examination in March 2015.  She reported that she uses an inhaler daily and gets "panicky" when she has an asthma attack.  The examiner noted that her condition did not require the use of oral or parenteral corticosteroid medication, an oral bronchodilator, antibiotics, or outpatient oxygen therapy.  However, her condition requires the use of daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The Veteran did not report any asthma attacks with episodes of respiratory failure in the past 12 months, and did not have any physician visits in the past 12 months.         

The examiner noted that a chest X-ray report revealed a "normal chest."  PFT results showed FVC (post bronchodilator) of 88, FEV-1 (post bronchodilator) of 82, and FEV-1/FVC of 92.  

The Board finds that an evaluation in excess of 60 percent is not warranted at any point in time during the appeal period.  As explained above, the higher 100 percent evaluation requires FEV-1 measurements less than 40 percent predicted, or; FEV-1/FVC measurements less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  The medical evidence shows that the Veteran's PFT measurements for FEV-1 were between 74 and 82, and that the FEV-1 / FVC (post bronchodilator) was 92.  There are no PFT findings to the contrary during the period under consideration.  Moreover, the Veteran has not been shown to have had asthma attacks with episodes of respiratory failure, or that her asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Indeed, the March 2015 VA examiner documented the absence of such, and there are no findings contrary to the examination report.  Treatment records only note use of Advair, Albuterol, and Singulair for treatment, and although the Veteran reported during the January 2010 RO informal conference that she used prednisone at least once a year, she thereafter reported to the March 2015 VA examiner that she does not use a corticosteroid for treatment.

Staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3 (2015).  For these reasons, the claim is denied.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral pes planus and asthma are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus and asthma with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's primary pes planus problems are pain and tenderness in the feet, and her asthma symptoms involve coughing and use of inhaler.  For all applicable time periods, her current ratings under Diagnostic Codes 5276 (pes planus ) and 6602 (asthma) are specifically for these particular symptoms and other such symptomatology that fully contemplate her reported problems.  In that regard, associated problems with extended walking, standing, or driving would be necessary consequences of mild and/or severe flatfoot symptoms, such as pain and weakness, and, as such, also are contemplated in the current ratings for her bilateral pes planus.  Moreover, coughing and difficulty breathing requiring use of an inhaler is also contemplated in the current rating for her asthma.  Thus, the Veteran's current schedular ratings are adequate to fully compensate her for her disabilities on appeal.  

Additionally, as there is no evidence that such symptoms result in marked interference with employment, frequent periods of hospitalization, or other circumstances outside the norm, the Board concludes that referral for extraschedular consideration for these symptoms is not warranted.  The Board acknowledges the Veteran's report that she has missed some work due to her asthma attacks; indeed, the Board has no reason to doubt that the Veteran's asthma as well as her bilateral pes planus adversely impacts her employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2015).  In this case, the Veteran is service-connected for multiple disabilities in addition to those on appeal; however, she has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the rating currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, nor does the evidence otherwise indicate, that her bilateral pes planus and asthma preclude her from obtaining substantial gainful employment.  On the contrary, the Veteran reported at the July 2014 Board hearing that she is employed at a VA medical facility.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.

ORDER

Entitlement to an initial evaluation in excess of 60 percent for asthma is denied.
 
Entitlement to an initial compensable evaluation for pes planus prior to July 31, 2014, and in excess of 30 percent thereafter is denied.


REMAND

Service connection for sleep apnea

Pursuant to the October 2014 Board remand, the Veteran was afforded a VA examination in March 2015 in order to determine if her diagnosed sleep apnea is related to her military service, to include her complaints of snoring and difficulty breathing noted in February 1997, August 2000, April 2001, and April 2002.  The examiner was to also consider the Veteran's testimony at the July 2014 Board hearing documenting her history of treatment for sleep apnea.  After examination of the Veteran and consideration of her medical history, the VA examiner concluded that it is less likely than not that the diagnosed sleep apnea is related to the Veteran's military service.  The examiner noted in her rationale that an April 2001 service treatment record documented the Veteran's report of snoring and "doubt OSA."  She also noted a March 2002 chest X-ray documenting sleep apnea as well as a prescription dated September 2005 stating "referral ... for oral appliance for snoring."  She then cited a review of the International Classification of Sleep Disorders, Revised Diagnostic and Coding Manual which essentially required polysomnographic evidence to support the definition of obstructive sleep apnea.  The examiner then stated that the Veteran did not meet the recognized criteria for a diagnosis of obstructive sleep apnea until her diagnosis by sleep study in 2011, and "while it is the realm of possibility that she would have had a diagnosis of obstructive sleep apnea by sleep study during service, this ob[j]ective, defining event did not occur until 2011."      

The Board finds that the March 2015 VA examiner's rationale is inadequate for evaluation purposes.  Specifically, while the VA examiner noted the Veteran's in-service treatment in April 2001 and April 2001, she did not address the Veteran's treatment for snoring and difficulty breathing in February 1997 and August 2000, nor did she address the Veteran's report of treatment in service discussed at the July 2014 Board hearing.  Moreover, in finding that there was no objective evidence to support a diagnosis of sleep apnea in service, the examiner did not address whether the Veteran's treatment for symptoms associated with sleep apnea, including snoring and difficulty breathing, are connected to her current sleep apnea.  Indeed, the examiner appeared to render a speculative opinion in finding that "it is in the realm of possibility that she would have had a diagnosis of obstructive sleep apnea by sleep study during service..."  Given the equivocal nature of the examiner's opinion as well as not addressing pertinent in-service treatment, the Board finds that this opinion is inadequate for evaluation purposes.  

There is no other medical opinion of record that was obtained following the October 2014 Board remand.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's diagnosed sleep apnea is related to her military service.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to a physician in the appropriate area of expertise for a clarifying medical opinion as to the etiology of the Veteran's sleep apnea.    

Based on the review of the Veteran's claims folder, the examiner must determine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is related to her active military service, to include her complaints of snoring and difficulty breathing noted in February 1997, August 2000, April 2001, and April 2002.  See also, BVA hearing testimony (in Virtual VA), pages 2-7. 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


